DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, paragraph 3, filed 11/27/2021, with respect to the rejection(s) of claim(s) under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20110036954 Piasecki; Frederick W.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5758844 A Cummings; Darold B, and further in view of US 20110036954 Piasecki; Frederick W.

However Piasecki teaches; a main rotor coupled to a roof of the rotorcraft (fig. 1, element 20); first and second wings (fig. 1, elements 6); and Piasecki furthermore teaches, and wherein the first and the second wings are configured to tilt in different directions relative to one another (para 0056 wings rotated differentially). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tilt wings taught by Cummings with the differential tilt wings taught by Piasecki in order to “…impart a roll moment to the aircraft.” (para0056). 
[AltContent: arrow][AltContent: textbox (Second drive shaft)]
    PNG
    media_image1.png
    818
    670
    media_image1.png
    Greyscale


3. 	Regarding claim 3, Cummings teaches the rotorcraft of claim 1, wherein the wing rotation system is configured to rotate the first and the second wings to a substantially horizontal positioning in forward- flight mode (abstract).
4. 	Regarding claim 4, Cummings teaches the rotorcraft of claim 1, wherein the first and the second wings do not include propulsion devices (fig.1, wings 16, do not include propulsive devices).
5. 	Regarding claim 10, Cummings teaches a wing rotation system of a rotorcraft comprising: a first
drive shaft coupled to a first wing for rotation around a central wing axis (fig. 2, element 24); a second
drive shaft coupled to the second wing for rotation around the central wing axis (see annotated figure);
and a uniform actuator coupled between the first drive shaft and an airframe (fig. 3, element 44); and
wherein the wing rotation system is configured to actuate rotation of the first and the second wings
from a first direction to a second direction (col. 3, lines 25-31) and wherein the first and the second wings are configured to tilt in different directions relative to one another (para 0056 wings rotated differentially) to compensate for forces emanating from a rotor on a roof of the rotorcraft (fig. 1, element 20). 
However Piasecki teaches; a main rotor coupled to a roof of the rotorcraft (fig. 1, element 20); first and second wings (fig. 1, elements 6); and Piasecki furthermore teaches, and wherein the first and the second wings are configured to tilt in different directions relative to one another (para 0056 wings rotated differentially). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tilt wings taught by Cummings with the differential tilt wings taught by Piasecki in order to “…impart a roll moment to the aircraft.” (para0056).
[AltContent: textbox (Second drive shaft)][AltContent: arrow]
    PNG
    media_image1.png
    818
    670
    media_image1.png
    Greyscale

6. 	Regarding claim 14, Cummings teaches the system of claim 10, wherein the uniform actuator is
configured to transition to a first position when the first and second wings are in hover-mode, and
wherein the uniform actuator is configured to transition to a second position when the first and second
wings are in forward-flight mode (col. 3, lines 17-31, actuator).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings and Piasecki as applied to claims above, and further in view of Har.
7. 	Regarding claim 9, Cummings teaches the rotorcraft of claim 1, but fails to teach wherein the wing rotation system further comprises a planetary gear system coupled between the first drive shaft and the second drive shaft, wherein the planetary gear system is configured to provide speed and torque conversions for the uniform actuator to actuate rotation of the first and the second wings. However Har teaches wherein the wing rotation system further comprises a planetary gear system coupled between the first drive shaft and the second drive shaft (fig. 20), wherein the planetary gear system is configured to provide speed and torque conversions for the uniform actuator to actuate rotation of the first and the second wings (Para 0078 “In the case of using the planetary gear devices 26, 27,28 and 29, since the main wing actuators 5 and 6 are directly connected to the sun gear 26”) . 

8.	 Regarding claim 11, Cummings teaches the system of claim 10, but fails to teach further comprising: a planetary gear system coupled between the first drive shaft and the second drive shaft. However Har teaches further comprising: a planetary gear system coupled between the first drive shaft and the second drive shaft (fig. 20, element 18 equal to drive shaft on one wing. A person of ordinary skill in the art would know that first and second side would be the same).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Cummings with the gear system taught by Har in order “to enhance the structural stability of the main wings 4 and 7 being tilted.” (para 0078).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piasecki as applied to claims above, and further in view of KR 20180076348 A Har Dong Soo.
9. 	 Regarding claim 18 Har teaches a rotorcraft comprising: a fuselage (fig. 6, element 3); an airframe (fig. 6, element 3); a main rotor (fig. 3, element 10 tail propeller equal to main rotor) but fails to teach coupled to a roof of the rotorcraft; furthermore, Har teaches wherein the first and the second wings are configured to tilt in different directions (fig. 6) but fails to teach, and wherein the first and the second wings are configured to tilt in different directions relative to one another.
However Piasecki teaches coupled to a roof of the rotorcraft (fig. 1, element 20); and furthermore teaches and wherein the first and the second wings are configured to tilt in different directions relative to one another (para 0056 wings rotated differentially.
.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Har as applied to claim 18 above, and further in view of US 4928907 A Zuck; Daniel R
10. 	Regarding claim 19 Har teaches the rotorcraft of claim 18, but fails to teach wherein the first and the second wings comprise respective first and second flaps, and wherein the first and the second flaps are configured to tilt in different directions relative to one another and the first and the second wings.
However Zuck teaches, wherein the first and the second wings comprise respective first and second flaps (fig. 3, elements 13 and 14), and wherein the first and the second flaps are configured to tilt in different directions relative to one another and the first and the second wings (col. 4, lines 1-2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotorcraft as taught by Har with the flaps taught by Zuck in order to “...provide directional control of the helicopter body 9 and 26 offsetting the torque from the lifting rotor...” (col. 4, lines 52-54).
11.	 Regarding claim 20 Zuck as modified teaches the rotorcraft of claim 19, wherein the first and the second wings do not include propulsion devices (fig. 3 elements 1 and 2, wings do not have propulsive devices).
Allowable Subject Matter
Claims 12 and 13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as Cummings and Piasecki teach a rotorcraft with tiltwing and Har teach a sun, planetary .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642